Citation Nr: 1724144	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  10-45 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative changes and arthritic pain of the cervical spine, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.

2.  Entitlement to service connection for degenerative changes and arthritic pain of the bilateral knees, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.

3.  Entitlement to service connection for degenerative changes and arthritic pain of the bilateral feet, to include as secondary to degenerative joint disease of the fifth lumbar vertebrae.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1971 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before a Decision Review Officer (DRO) in July 2010 and before the undersigned Veterans Law Judge (VLJ) in January 2012.  Transcripts of the hearings are of record.

In May 2014, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for additional development.  An October 2014 supplemental statement of the case (SOC) continued the denial of the claims of entitlement to service connection for the neck and bilateral knees and feet.  An October 2014 rating decision granted service connection for the bilateral thighs, limitation of motion, with an evaluation of 10 percent assigned for each side, as well as a separate evaluation for bilateral radiculopathy of the sciatic nerve, with an evaluation of 20 percent assigned for each side.  Accordingly, the Veteran's claim for entitlement to service connection for his lower extremities is no longer on appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDING OF FACT

The probative evidence of records does not reflect that the degenerative joint disease of the Veteran's spine, knees, and feet was manifested during service or is otherwise causally related to his service, or service connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral knee disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for bilateral feet disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The duty to notify has been met by way of a May 2014  letter, sent prior to the issuance of the most recent adjudication of the issues on appeal, namely the October 2014 supplemental SOC.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained the Veteran's service treatment and personnel records.  Post-service VA and private treatment records have also been obtained, as well as VA examination reports.  Lay statements of the Veteran and a fellow soldier are also associated with the record.  

The Board notes that the AOJ substantially completed all development ordered by the May 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed, the AOJ scheduled the Veteran for further VA examinations and provided additional VCAA notice.  The Veteran was also provided with a VA Form 21-4142 and requested to provide releases for outstanding private treatment records from Dr. W., Dr. K., Dr. M., St. Mary's Hospital, and Jefferson Memorial.  No response was received from the Veteran in regard to these records.  The duty to assist is not a one-way street; a claimant cannot stand idle and fail to cooperate.  Wood v. Derwinski, 1 Board. App. 190 (1991).  VA has fulfilled its duty to assist by obtaining all identified and available evidence and adjudication may proceed based upon the information of record.  38 C.F.R. § 3.655 (2016).   

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency identified as resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.

II.  Service connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to prevail on the issue of entitlement to service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may also be granted for certain chronic diseases if manifested to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Arthritis is designated as a chronic disease for presumptive service connection purposes.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value. 

Factual background

The Veteran enlisted in the U.S. Army and began basic training in March 1971.  While in training, he felt something wrong in his back during a "duck walk" exercise.  The Veteran describes seeking treatment from a corpsman that provided him with morphine.  Service treatment records reflect his complaints of pain in the right knee, right thigh, right groin, back, and legs. 

An appointment was scheduled with a surgeon, who found no conditions warranting surgical intervention.  The Veteran was referred to an orthopedic doctor, who found that the Veteran had a pre-existing right leg condition resulting in weakness and atrophy.  Physical examination showed a three quarter inch atrophy of the right quadriceps muscle.  A medical board was convened and the Veteran was separated from the service.  Upon separation, the Veteran reported swollen or painful joints, cramps in his legs, and back trouble in an April 1971medical history. 

Post-service VA treatment records reflect a November 2004 diagnosis of degenerative joint disease in multiple sites.  In December 2004, a whole body bone scan was conducted by a private physician.  Calcaneal spurring in the bilateral feet was noted; otherwise, the feet were normal.  The bilateral knees were deemed unremarkable, with no evidence of traumatic degenerative inflammatory or neoplastic process.  Degenerative disease of the cervical spine was diagnosed by the private physician. 

In March 2005, chronic neck and low back pain was noted in private treatment records; bilateral knee osteoarthritis was also noted.

In May 2005, the Veteran submitted a statement in which he described the onset of his back pain in service after doing the "duck walk."  He stated that while his leg hurt in service, it was his back that caused him to seek medical attention.  He felt that the military used his previous leg injury as a pretext to discharge him rather than acknowledge his back injury.

In September 2006, private treatment records contain a diagnosis of degenerative arthritis of the left knee with varus deformity and chondromalacia in the bilateral patella with mild bilateral lateral subluxation of the patella and probable tear in the left medial meniscus.  The Veteran described left knee pain for quite some time, worsened over the prior eight to nine months.  He denied prior injury or surgery.  Following surgery on his left knee, the post-operative diagnosis of the left knee included degenerative arthritis.

In January 2007, a private physician documented a conversation regarding the left knee in which he strongly encouraged the Veteran to engage in a fitness and exercise program to reduce his weight.  The toll of heavy physical manual labor was also discussed.

In June 2007, the Veteran was diagnosed with right knee degenerative joint disease.  By October 2007, the diagnoses were updated to severe arthritis in the bilateral knees, with morbid obesity and edema of the bilateral lower extremities.  

In April 2008, x-rays of the knee were taken; the resulting impression was mild to moderate tri-compartmental degenerative arthritis bilaterally. 

The Veteran submitted a statement in May 2008, in which he described the onset of his back pain in service.  He stated that the pain started in his lower back and went down his leg and across his knee. He also described seeking treatment from a private physician after leaving the service; the physician provided him with pain pills and muscle relaxers for his low back pain.  A fellow soldier also submitted a statement in May 2008; he stated that he was in the same company and recalled the Veteran sustaining a back injury while in basic training.  In December 2008, the Veteran submitted an additional statement; he described constant arthritis pain in his back, legs, feet, and neck.  

In August 2009, VA treatment records documented the Veteran's report of left foot pain.  Tarsal tunnel was ruled out.

In January 2012, the Veteran testified at a video hearing before the Board.  He described experiencing pain in his neck, back, legs, thighs, knees, ankles, and feet at the time of the in-service injury, including tingling and numbness.

In June 2014, the Veteran underwent VA examinations in conjunction with his claims.  After review of the claims file and physical examination of the Veteran, the examiner opined that it was less likely than not that the feet, knee, or neck conditions were directly related to his service, specifically noting the reported "duck walk" injury or proximally related to or aggravated by his service-connected back.  




Analysis

The Veteran contends that entitlement to service connection is warranted for his neck, bilateral knee, and bilateral feet conditions as a result of an injury sustained while being made to "duck walk" during basic training.

After careful consideration of the evidence, the Board finds that the preponderance of the evidence is against the claims.  

As an initial matter, the Board finds that the requirement of an in-service injury is met.  Service treatment records reflect the Veteran's complaints of back, leg, and knee pain.  Upon separation, he reported swollen or painful joints, cramps in his legs, and back trouble.  His testimony during the January 2012 hearing before the Board indicated that he also experienced neck, ankle, and foot pain as a result of the "duck walk" injury.  Affording the Veteran the benefit of the doubt, the Board finds that the in-service element is satisfied.

Additionally, the current disability requirement has been met.  As documented by the June 2014 VA examination reports, the Veteran has current diagnoses of degenerative arthritis and intervertebral disc syndrome in the cervical spine, degenerative joint disease (right) and total knee arthroplasty (left) of the knees, and degenerative arthritis in the bilateral feet. 

Thus, the inquiry turns to whether a nexus exists between the in-service injury and the Veteran's currently diagnosed neck, knee, and foot conditions. 

In this regard, the Board finds that the Veteran is not competent as to the etiology of his neck, knee, and foot conditions.  He is competent to attest to factual matters of which he has first-hand knowledge, such as experiencing pain during and since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, he is not competent to opine on the complex medical question of etiology of these conditions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377.  The question of causation of conditions such as degenerative joint disease involves medical subjects concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, where the conditions have multiple potential etiologies, lay testimony is insufficient to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

Instead, the Board finds the objective medical evidence, including the VA examination reports, to be highly probative as to the issue of a nexus.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2014 VA examiner provided thorough rationales in support of his conclusions.  

Regarding the neck, he stated that approximately 14 to 71 percent of adults experience neck pain at some point in their lifetimes and quoted from the American Medical Association's Guides to the Evaluation of Disease and Injury Causation (AMA Guides) that, "Neck pain is assumed to be of multifactorial origin, and it is likely that multiple risk factors contribute to its development."  In regard to the degenerative disc disease, he further quoted the AMA's Guides, "Disc degeneration is now considered a condition that is determined largely by genetics."  The examiner noted the Veteran's report of the progressive onset of neck pain beginning with no acute traumatic etiology in 1976.  He found no evidence of causality from the service and therefore opined that it was less likely than not that the Veteran's complaints of neck pain were service-connected or proximally related to or aggravated by his back, specifically including the reported "duck walk" injury.  Instead, the examiner felt that multiple risk factors were involved.  

Similarly, the examiner did not find proof of causality from a service injury for the Veteran's bilateral knee conditions.  After review of the medical history and physical examination of the Veteran, the examiner provided an opinion based upon that history and examination, his expertise as an orthopedic surgeon, current imaging studies, and consideration of the relevant published literature.  The examiner found no indication of a knee injury in service.  He opined that it was more likely than not that the etiology of the bilateral knee osteoarthritis is solely attributable to normal aging.  He further opined that the Veteran's knee conditions were not service-connected or proximally related to or aggravated by his service-connected back disability, specifically including the reported "duck walk" injury.  The examiner's summary instead related the knee conditions to multiple risk factors of normal aging.

Finally, the examiner found insufficient evidence to support the Veteran's assertion that the degenerative joint disease in his feet was quantitatively increased based on the progression of the musculoskeletal disease process.  After review of the medical history and physical examination of the Veteran, the examiner provided an opinion based upon that history and examination, his expertise as an orthopedic surgeon, current imaging studies, and consideration of the relevant published literature.  He stated that causality had not been proven to document any change in the underlying disease process.  In support of his opinion, the examiner cited to the AMA's Guides stating that, "...there is little if any research supporting occupational causes as an etiology for foot and ankle pathology that is not obviously caused by direct trauma." He noted that the Veteran's history, physical examination, and current imaging studies were compatible with normal aging.  Therefore, he concluded that it was less likely than not that the foot conditions were service-connected or proximally related to or aggravated by the service-connected back disability, specifically including the reported "duck walk" injury.  

Notably, there is no medical evidence of record which provides a positive nexus opinion connecting the conditions on appeal to the Veteran's service, under either direct or secondary theories of entitlement.  Indeed, the Veteran's treatment records suggest causation due to obesity and manual labor.  The VA examiner noted multiple risk factors, including age.  Accordingly, the most probative evidence of record does not reflect a nexus between any in-service injury, event, or diagnosis related to the Veteran's current neck, knee, or foot diagnoses.  

Finally, arthritis is deemed a chronic disease under VA regulations.  However, as the Veteran did not serve for 90 days, the chronic disease presumptions are unavailable to him.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The Board recognizes its prior characterization in the May 2014 remand of the Veteran's service establishing the application of the presumptions of service connection.  However, the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) clearly documents his service from March 9, 1971 until May 28, 1971, a period of 81 days.  Thus, the chronic disease presumptions are not applicable, contrary to the Board's prior suggestion in the remand.  See Breeden v. Principi, 17 Vet. App. 475, 478 (2004) ("A remand is in the nature of a preliminary order and does not constitute a final decision of the Board."); Mathews v. McDonald, 28 Vet. App. 309, 316 (2016) ("[A]ll of the Board's findings in non-final remand orders are insulated from judicial review because remand orders are not appealable to this Court.").  

Based upon the above, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's current neck, knee, and foot conditions are related to his military service, to include as secondary to his service-connected lumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for bilateral knee disabilities is denied.

Entitlement to service connection for bilateral feet disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


